Foed, Judge:
The appeals listed in schedule “A,” hereto attached and made a part hereof, present for decision the question of the proper dutiable value of certain weatherproof hardboard imported from Vancouver, British Columbia, which was appraised at values higher than those at which entered.
At the trial of this case, counsel for the respective parties agreed that the proper dutiable value of the merchandise covered by said appeals was the entered value, I, therefore, find the proper dutiable *574value of the merchandise covered by these appeals to be the value at which entered. Judgment will he rendered accordingly.